DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending in the instant application. 

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “sealed to the sidewall with the second seal.” This is indefinite because the “second seal” cannot both connect/be between: (1) the second layer and the cover film of Claim 15, and also (2) the cover film and the sidewall of Claim 16, as the sidewall is above the cover film and the second layer is below the cover film. For this reasoning and for purposes of examination, the Claim 16 will be treated as “sealed to the sidewall.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (US Patent 7,981,099).
Regarding Claim 1, Butler discloses an ostomy pouch filter (Figure 2, Reference 20; Col. 3, Line 31) comprising:
a first layer of deodorizing material (Fig. 2, Reference 27 first deodorizing layer; Col. 3, Lines 35-40), a second layer of deodorizing material (Fig. 2, Reference 28 second deodorizing layer; Col. 3, Lines 35-40), a vapor barrier layer disposed between the first layer and the second layer (Fig. 2, Reference 29 vapor layer; Col. 3, Lines 54-58), a first seal on the first layer on a side of the first layer opposite to the vapor barrier layer (Fig. 2, Reference 36 first seal; Col. 4, Lines 59-65), and a carrier film connected to the first layer with the first seal (Fig. 2, Reference 22 carrier film), wherein the carrier film includes a gas flow path (Fig. 2, Reference 22a gas flow path; Col. 5, Lines 7-11).
Regarding Claim 2, Butler discloses wherein the vapor barrier layer comprises two vapor barrier layers (Fig. 7, Reference 29 two vapor barrier layers; Col. 3, Lines 58-61). 
Regarding Claim 3, Butler discloses wherein the deodorizing media is carbon media (Fig. 2, Reference 27 and 28 deodorizing media; Col. 3, Lines 37-53). 
Regarding Claim 4, Butler discloses wherein the carrier film is perforated (Fig. 2, Reference 22a perforated section; Col. 5, Lines 7-11).
Regarding Claim 5, Butler discloses wherein in area of the first seal in a plan view is less than an area of the first layer in the plan view (Fig. 2). 
Regarding Claim 6, Butler discloses a cover film connected to the second layer (Fig. 2, Reference 23 cover film; Col. 3, Lines 62-64). 
Regarding Claim 7, Butler discloses wherein the cover film is connected to the second layer with a second seal (Fig. 2, Reference 37 second seal; Col. 4, Lines 62-65). 
Regarding Claim 9, Butler discloses wherein the cover film is perforated to provide a gas flow path (Fig. 2, Reference 23a perforated section; Col. 5, Lines 12-19).
Regarding Claim 12, Butler discloses wherein the cover film is sealed to the carrier film (Fig. 2, Reference 24 seal; Col. 3, Lines 31-34). 
Regarding Claim 13, Butler discloses an ostomy pouch (Fig. 1, Reference 10 ostomy pouch; Col. 3, Lines 12-14) comprising:
a sidewall (Fig. 1-3, Reference 11 sidewall; Col. 3, Lines 12-14); and an ostomy pouch filter sealed to the sidewall (Fig. 2, Reference 20 ostomy pouch filter; Col. 5, Lines 3-6), the ostomy pouch filter comprising:
a first layer of deodorizing material (Fig. 2, Reference 27 first deodorizing layer; Col. 3, Lines 35-40), a second layer of deodorizing material (Fig. 2, Reference 28 second deodorizing layer; Col. 3, Lines 35-40), a vapor barrier layer disposed between the first layer and the second layer (Fig. 2, Reference 29 vapor layer; Col. 3, Lines 54-58), a first seal on the first layer on a side of the first layer opposite to the vapor barrier layer (Fig. 2, Reference 36 first seal; Col. 4, Lines 59-65), and a carrier film connected to the first layer with the first seal (Fig. 2, Reference 22 carrier film), wherein the carrier film includes a gas flow path (Fig. 2, Reference 22a gas flow path; Col. 5, Lines 7-11).
Regarding Claim 14, Butler discloses wherein the carrier film is sealed to the sidewall (Fig. 8, Reference 50 seal; Col. 6, Lines 16-22). 
Regarding Claim 15, Butler discloses a cover film connected to the second layer with a second seal (Fig. 2, Reference 37 second seal; Col. 4, Lines 62-65). 
Regarding Claim 16, as best understood based on the 35 U.S.C. 112(b) issue identified above, Butler discloses wherein the cover film is sealed to the sidewall (Fig. 2, Reference 38 seal; Col. 5, Lines 3-6).
Regarding Claim 17, Butler discloses wherein the cover film is sealed to the carrier film (Fig. 2, Reference 24 seal; Col. 3, Lines 31-34). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Butler as applied to Claim 1 above, and in further view of Villefrance (U.S. Patent 6,695,826).
The disclosure of Butler is explained in the rejection of Claim 1, above. 
Regarding Claim 8, Butler discloses a cover film (Fig. 2, Reference 23 cover film) and a carrier film (Fig. 2, Reference 22 carrier film). 
Butler fails to disclose a cover film more pliable than the carrier film. 
However, Villefrance teaches a cover film (Fig. 2, Reference 12 cover film; Col. 5, Lines 54-59) more pliable than the carrier film (Fig. 2, Reference 11 carrier film; Col. 5, Lines 54-59). The cover film is made of thinner material than the carrier film, therefore making it a more pliable material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Butler with a cover film more pliable than the carrier film in view of Villefrance so that the cover film is capable of having an aperture punched (Col. 8, Lines 14-18) and that the carrier film is of thicker material to block the package of bacteria (Col. 7, Lines 9-15).   
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Butler. 
The disclosure of Butler is explained in the rejection of Claim 1, above. 
Regarding Claim 10, Butler discloses (as to part of Claim 10) a first breathable membrane (Fig. 2, Reference 32 first breathable membrane) on the side of the first layer (Fig. 2, Reference 27 first layer) opposite to the vapor barrier (Fig. 2, Reference 29 vapor barrier).
Regarding Claim 11, Butler discloses a second breathable membrane (Fig. 2, Reference 34 second breathable membrane) on a side of the second layer (Fig. 2, Reference 28 second layer) opposite to the vapor barrier layer (Fig. 2, Reference 29 vapor barrier layer).
Butler discloses the claimed invention except for (as to the remainder of Claim 10), a first breathable membrane positioned between the first layer and the first seal. 
However, it would have been obvious to one of ordinary skill before the effective filing date to provide the claimed arrangement of parts, wherein the first breathable membrane is positioned directly between the first layer and the first seal, based on the teachings of Butler, and one of skill would be motivated to do so, in order to provide wherein the first breathable membrane (32) is attached by the first seal (36) (e.g., as adjacent to the seal instead of above the seal), and under the first deodorizing layer and over the lower opening in the ostomy pouch filter.  This would provide the same function for the same purpose in the same endeavor, to filter out liquids from entering the filter but allow gas to pass through and into the filter.                  One of skill would be motivated to do so, in order to provide the recited function of providing a liquid impermeable, gas permeable membrane to prevent liquid from entering and blocking the flow of waste gas through the filter, wherein the membrane attachment under the first layer can be provided either by side attachment adjacent the seal or by membrane attachment over the seal, and:                 where rearranging parts of an invention involves only routine skill in the art MPEP 2144.04(I)C.  In the present case, one of ordinary skill in the art would have been motivated to provide the claimed alternative arrangement of the breathable membrane attached adjacent the first seal (instead of above the first seal), in order to provide the same function for the same purpose in the same endeavor, to allow gas/odor, but not liquid, from passing through the filter, and where Applicant has not provided any evidence of non-obviousness of the claimed arrangement where the membrane is provided on top of the seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Botten (U.S. Patent 7,326,190).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY FLANAGAN whose telephone number is (571) 272-6147. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASEY FLANAGAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781